3 N.Y.3d 694 (2004)
ARELIS GUZMAN et al., Appellants,
v.
SCHIAVONE CONSTRUCTION CO. et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Submitted July 12, 2004.
Decided September 14, 2004.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, alternatively, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.